department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date deputy chief_counsel number info release date uil conex-150299-06 the honorable mel martinez united_states senator east robinson street suite orlando florida attention ------------------ dear senator martinez this letter is in response to your inquiry dated date on behalf of your constituent ---- ----------------- ---- --------- asked whether the --------------------------- can legally stop withholding and paying taxes under the federal_insurance_contributions_act fica on wages it pays to certain employees a nd how this decision will effect employees’ retirement benefits we cannot provide an opinion about the legality of the university’s decision to discontinue its social_security contributions or address how this decision may affect employees’ retirement benefits however we can provide you with general information about when the wages state and local governments or their instrumentalities pay to employees are not subject_to fica_taxes fica_taxes consist of old-age survivors and disability insurance taxes also known as social_security_taxes and hospital insurance taxes also known as medicare taxes employees and employers must pay fica_taxes under sec_3101 and sec_3111 of the internal_revenue_code the code generally all wages an employer pays for services an employee performs are subject_to fica_taxes unless the law specifically exempts the payments from the term wages or the services from the term employment the code defines those terms in sec_3121 and b the law generally excludes from employment services individuals perform in the employ of any state political_subdivision or their instrumentalities such as a state university for example however the exception from employment does not apply to services included under a sec_218 agreement sec_3121 of the code a sec_218 agreement is a voluntary agreement between a state and the social_security administration ssa to provide social_security coverage for employees of state or local governments and their instrumentalities since if the services state_or_local_government employees perform are not included under a sec_218 agreement the exception from employment will not apply to them unless they are members of the retirement_system of a state political_subdivision or their instrumentalities sec_3121 of the code thus state and local_government employers must withhold and pay fica_taxes subject_to limited exceptions if their employees do not participate in a public_retirement_system sec_3121 of the code these employers are exempt from the social_security portion of fica_taxes if the employees are not covered by a sec_218 agreement but are members of a public_retirement_system whether a retirement arrangement is a retirement_system within the meaning of sec_3121 of the code generally depends on whether the retirement arrangement provides benefits equivalent to social_security_benefits if a taxpayer wants a ruling that its retirement arrangement is a retirement_system for fica purposes the taxpayer may request a private_letter_ruling revproc_2006_1 2006_1_irb_1 provides instructions for submitting a request for a private_letter_ruling i am enclosing a copy for your information employees of state and local governments and their instrumentalities who are members of a public_retirement_system and therefore exempt from the social_security portion of fica under sec_3121 of the code may still be subject_to the medicare portion of the fica_taxes all employees hired by state or local governments after date are subject_to the medicare portion of fica regardless of membership in an employer’s retirement_system sec_3121 of the code however under sec_3121 of the code employees hired before date are exempt from medicare unless covered by a sec_218 agreement if the employees are members of a public_retirement_system the employees were bona_fide employees of the employer on date the employees performed regular and substantial services for remuneration for the employer before date the employee has worked continuously since date the employee and employer did not enter into the employment relationship to avoid paying the medicare_tax services that students perform as employees of schools colleges or universities at which they are enrolled and regularly attend classes are excepted from the definition of employment for fica tax purposes sec_3121 of the code thus wages employers pay to such students are exempt from both the social_security and medicare portions of fica_taxes although this letter is not a ruling i hope the information is helpful if you have further questions please contact me or --------------------at ----- ------------- sincerely lynne camillo chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities enclosure
